Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD  FOR PLAYING AN ANIMATION OF A CAPTURED IMAGE.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rydenhag et al. (Pub. No. US 2013/0222663), in view of Impollonia et al. (Pub. No. US 2011/0251896).

Regarding claim 1, Rydenhag discloses a method for playing an animation, comprising: 
obtaining a target animation based on a setting operation for switching between a camera application and an image storage program, the target animation being an animation of a target image displayed when switching between the camera application and the image storage program (See par. 48. In particular, the animation of the preview image 206 (a target image) is obtained when a user taps on it (a setting operation) to switch between the camera application 172 and the photo viewer application 174 (switching between a camera application and an image storage program). The preview image 206 is a previously-captured image overlaid on a live view of the electronic device 101, as illustrated in Fig. 2A); and 
playing the target animation in a  (Par. 52: “The reticule 204, preview portion 206, menu button 208 and mode button 210 may be implemented individually or collectively (in whole or in part) as a layer which overlays the real-time image 203 (known as an overlay) for efficiency of graphics processing”. Figs. 3-6 show the animation of the preview image 206 by progressively expanding its window size. As can be seen in the figures, the preview image 206 covers an application interface of the camera application 172 as an upper layer).
Rydenhag does not disclose that the overlay corresponding to the preview image 206 is transparent.
However, transparent overlays are well known in the art. For example, Impollonia teaches a transparent overlay used for advertisement (Par. 54: “A form of advertising used on many video hosting websites (e.g., YouTube.com) is the "overlay" ad. The overlay ad is a translucent banner image (which can be animated) that typically covers a portion (e.g., in the lower portion) of the video during a part of the video's run time”).
Rydenhag and Impollonia are in the same field of image processing. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Rydenhag by making the overlay corresponding to the preview image 206 a transparent overlay, as taught by Impollonia. The motivation would have been to make the real-time image 203 still visible while the preview image 206 is being animated.

Regarding claim 2, Rydenhag in view of Impollonia teaches the method of claim 1, wherein the setting operation comprises a trigger operation performed on a preset control of the camera application (In Rydenhag, the setting operation comprises a touch event performed on the preview image 206, as described in par. 46); and obtaining the target animation comprises:
generating the target animation based on the target image cached in the image storage program, or obtaining a preset target animation from the camera application (In Rydenhag, the animation is based on the preview image 206 cached in the memory).

Regarding claim 3, Rydenhag in view of Impollonia teaches the method of claim 2, wherein generating the target animation comprises: 
determining multiple frames for generating the target animation based on the target image, each frame is a thumbnail of the target image; and generating the target animation based on the multiple frames (Figs. 3-6 of Rydenhag show multiple frames of the preview image 206, each of which is smaller than the preview image 206 in its full size. These frames could be interpreted as thumbnails of the preview image 206. The animation of the preview image 206 is performed by displaying these frames in succession).

Regarding claim 4, Rydenhag in view of Impollonia teaches the method of claim 3, wherein determining the multiple frames comprises: 
obtaining parameters for generating the target animation; and determining the multiple frames based on the parameters and the target image (Rydenhag, par. 48: “When the preview portion 206 is enlarged proportionally, the preview portion 206 transitions from the initial size shown in FIG. 2A to an enlarged sized such as that shown in one of FIGS. 4 to 6. The preview portion 206 may be enlarged in set intervals based on the travel distance of the touch point, or may be enlarged progressively, pixel-by-pixel”. In particular, the initial size of the preview image 206 (as shown in Fig. 3), the final size of the preview image 206 (as shown in Fig. 6), and the intervals could be interpreted as parameters for generating the animation of the preview image 206).

Regarding claim 8, Rydenhag in view of Impollonia teaches the method of claim 1, wherein the target image overlays the camera application and is displayed as an upper layer of the camera application (See Figs. 3-6 of Rydenhag which show the preview image 206 overlays the camera application and is displayed as an upper layer), and the setting operation comprises a preset operation performed on the target image in the image storage program (In Rydenhag, the preset operation performed on the preview image 206 is a touch event); and obtaining the target animation comprises: 
generating the target animation based on the target image; or obtaining a preset target animation from the image storage program (In Rydenhag, the animation is based on the preview image 206 by expanding it gradually).

Claims 9-12 and 16 recite similar limitations as respective claims 1-4 and 8, but are directed to an electronic device configured to implement the steps recited in their respective claims. Since Rydenhag also discloses such a device (See Fig. 1), these claims could be rejected under the same rationales set forth in the rejection of their respective claims.

Claims 17-20 recite similar limitations as respective claims 1-4, but are directed to computer-readable storage medium having stored thereon computer programs configured to implement the steps recited in their respective claims. Since Rydenhag also discloses such a medium (See par. 60), these claims could be rejected under the same rationales set forth in the rejection of their respective claims.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rydenhag in view of Impollonia as applied to respective claims 4 and 12 above, and further in view of Niles et al. (Pub. No. US 2006/0055700).

Regarding claim 5, Rydenhag in view of Impollonia teaches the method of claim 4, wherein the parameters comprise a first size of a first frame of the target animation, a second size of a last frame of the target animation,  (See the rejection of claim 4 above) ; 


.
In the same field of animation, Niles suggests the above strike-through limitations (See Fig. 39 and pars. 429-439).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Niles into Rydenhag by including a playback duration as another parameter for the animation the preview image 206, and determining the number of frames contained in the animation based on the playback duration and a display duration of each frame, determining a respective scaling ratio corresponding to each frame based on the number of frames, the first size and the second size, and determining the multiple frames based on the respective scaling ratio and the preview image. The motivation would have been to animate the scale of an object at a speed defined by a scale rate (Niles, par. 430).

Claim 13 recites similar limitations as claim 5, but is directed to an electronic device configured to implement the steps recited in claim 5. Since Rydenhag also discloses such a device (See Fig. 1), claim 13 could be rejected under the same rationale set forth in the rejection of claim 5.

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rydenhag in view of Impollonia and Niles as applied to respective claims 5 and 13 above, and further in view of Jackson (Pub. No. US 2009/0141045).

Regarding claim 6, Rydenhag in view of Impollonia and Niles teaches the method of claim 5, applied to a terminal device, wherein determining the multiple frames based on the respective scaling ratio and the target image comprises: 


.
In the same field of image processing, Jackson teaches determining a position of a window frame based on an orientation (posture) of a display device (See par. 32. In particular, the initial pixel location of a window frame is changed in accordance with the detected orientation of a display device).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further incorporate the teaching of Jackson into Rydenhag by determining a first position of the first frame and a second position of a second frame based on a detected orientation of the terminal device, determining a respective position of each frame based on the number of frames, the first position and the second position, and determining the multiple frames based on the preview image, the respective scaling ratio and the respective position. The motivation would have been to compensate for a change in orientation of the device (Jackson, par. 5).

Claim 14 recites similar limitations as claim 6, but is directed to an electronic device configured to implement the steps recited in claim 6. Since Rydenhag also discloses such a device (See Fig. 1), claim 14 could be rejected under the same rationale set forth in the rejection of claim 6.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rydenhag in view of Impollonia as applied to claims 1 and 9 above, and further in view of Jackson (Pub. No. US 2009/0141045).

Regarding claim 7, Rydenhag in view of Impollonia teaches the method of claim 1, applied to a terminal device, wherein the method further comprises: 

.
In the same field of image processing, Jackson teaches an operating system (a system framework) that is configured to receive a notification of a change in orientation of a device (e.g. from a portrait mode to a landscape mode), and a window manager that is configured to adjust an orientation of a displayed image based on a notification received from the operating system (See pars. 29-30).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further incorporate the above teaching of Jackson into Rydenhag by sending the animation of the preview image 206 to an operating system based on the terminal device being in a landscape state, and playing the animation in the transparent window based on a notification received from the operating system. The motivation would have been to compensate for a change in orientation of the device (Jackson, par. 5).

Claim 15 recites similar limitations as claim 7, but is directed to an electronic device configured to implement the steps recited in claim 7. Since Rydenhag also discloses such a device (See Fig. 1), claim 15 could be rejected under the same rationale set forth in the rejection of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613